IN THE SUPREME COURT OF TEXAS



                                   Misc. Docket No. 14     -9 0' 1


                                    RETRANSFER OF CASE
                           FROM THE EIGHTH COURT OF APPEALS
                             TO THE FIFfH COURT OF APPEALS




       Pursuant to Tex. Gov't Code§ 73.001, the following case is hereby retransferred from the
Court of Appeals for the Eighth District, El Paso, Texas, to the Court of Appeals for the Fifth
District, Dallas, Texas.


                                     Case No. 05-13-01732-CV
                            Catherine Karlseng   v.   Wells Fargo Bank, NA.


       The Eighth Court of Appeals will make the necessary order for the retransfer of the case
directed hereby,. and will cause the Clerk of that Court to retransfer the original transcripts and all
filed papers in.the case, and verify all Orders made, to the Fifth Court of Appeals. Upon completion
of the retransfer, the Eighth Court of Appeals shall provide notice of the retransfer to the Supreme
Court and the State Office of Court Administration.


       ORDERED by the Supreme Court of Texas, in Chambers,


                                               With the Seal thereof affixed at the City of Austin,
                                               this   �ay of January, 2014.

                                                                                   .; l   Eb..